DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on June 13, 2022:
Claims 1, 3-5, 7-11, 13-15 and 17-20 are pending.  Claims 2, 6, 12 and 16 have been canceled as per Applicant’s request.
The 102 rejection to Miller is withdrawn in light of the amendment 
The rejection to Katayama in view of Miller to claims 1, 3-5, and 7-10 is withdrawn in light of the amendment.  
The rejection to Katayama in view of Miller to claims 11, 13-15 and 17-20 stands in light of the amendment.
Information Disclosure Statement
To date, no information disclosure statement has been made of record by Applicant.  Applicant is invited to submit any and all known pertinent prior art, if any is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (U.S. Patent Application No. 2014/0284125) in view of Miller et al. (U.S. Patent Application No. 2016/0293914).
	As to claim 11, Katayama discloses a method of assembling an electric vehicle battery enclosure 60, the enclosure comprising:
configuring a base portion 43/44 configured to hold one or more batteries that provide motive power to an all-electric or hybrid electric vehicle;
arranging a cover portion 39 configured to mate with the base portion to enclose the one or more batteries; and
disposing a sealant 40 configured to create a seal between the base portion and the cover portion around an entire perimeter of the enclosure and to seal the enclosure based on a uniform height of the sealant around the perimeter of the enclosure (Figs. 3 and 7, for example).
Katayama discloses an array of fastening openings provided around the perimeter of the cover including discrete extensions or tab portions (Fig. 3).

    PNG
    media_image1.png
    682
    785
    media_image1.png
    Greyscale

A portion of cover 39 which contacts the upper face of sealant 40 is farther from the base portion 43/44 than the tab regions which extend from the cover which are fastened to the base portion (Fig. 7).
	
    PNG
    media_image2.png
    612
    607
    media_image2.png
    Greyscale

	The cover 39 includes a portion that contacts the sealant 40 which is farther from the base portion than each of the tabs which themselves are adjacent to the base portion at the region where bolts 41 are disposed.  The portion of the cover farther from the base portion is farther by a distance “h” (Fig. 7 above).
	As to claim 13, each of the tabs includes corresponding openings to receiver a respective fastener bolt 41 (Figs. 3 and 7).
	As to claim 14, the base 43/44 includes an opening corresponding with each opening in the cover (Figs. 3-7).
	As to claim 15,  a fastener 41 is disposed in each opening (Figs. 3 and 4).
	As to claim 17, an opening between the base portion 43/44 on which the sealant is disposed and the portion of the cover 39 is provided in the cover 39 to contact sealant 40 (Fig. 7).
	As to claim 18, the height of the opening which receives the sealant 40 is a uniform height dimension over the entire perimeter of the enclosure (Figs. 3 and 7).
	As to claim 19, the tabs are arranged at intermittent locations around the perimeter of the cover 39 (Figs. 3 and 7).
	Katayama does not explicitly teach of the seal for bonding as recited in claim 11 or of the sealant as an epoxy or silicone (claim 20).
	As to claim 11, Miller discloses an electric vehicle battery enclosure 60, the enclosure comprising: a base portion 66 configured to hold one or more batteries that provide motive power to an all-electric or hybrid electric vehicle; a cover portion 68 configured to mate with the base portion to enclose the one or
more batteries; and a sealant 72 configured to create a bond between the base portion and the cover portion around an entire perimeter of the enclosure and to seal the enclosure based on a uniform height of the sealant around the perimeter of the enclosure (Figs. 3, 4 and 6, for example).
	As to claim 20, the sealant is an epoxy or silicone (para. [0046]).
	The motivation for using the particular type of sealant of Miller is to effectively bond and seal the cover and base of a battery enclosure to one another.  Such a concept and the use of such sealants for this purpose was a conventional technique in the art and would have been well within the skill of the ordinary worker in the art to seal and bond the cover and base of a battery enclosure together.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery of Katayama and corresponding method of assembling by selecting the sealant to be an epoxy or silicone as taught by Miller since it would have effectively sealed and bonded the cover and base of a battery enclosure together. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also 
 KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive.
	Applicant argues that Katayama in view of Miller is patentably defined over the rejection for reasons similar to those discussed with claim 1.
	This argument is not persuasive as claim 1 and claim 11 are not drawn to the same allowable subject matter.  A critical distinction between claim 1 and claim 11 is that claim 1 requires that the portion of the cover which contacts the sealant is formed of a single planar piece.  Claim 11 does not require this feature.
	The Examiner agrees that claim 1 is distinguished over Katayama in view of Miller as claim 1 now recites that the cover portion which contacts the sealant is a single planar piece, thus precluding the structure of Katayama which is not a single planar piece which contacts the sealant but rather a recessed or groove feature in the cover which receives the sealant therein, thus not a single planar piece.
	Unlike claim 1,  claim 11 only recites elements which are still held to be taught by Katayama in view of Miller as discussed above.  Applicant acknowledges that the scope of claim 11 is different from claim 1 but does not clearly point out how claim 11 itself overcomes the prior art rejection of record.   As claim 1 is different from claim 11, it is incumbent upon Applicant to provide clarity for their position which is not clearly laid out in Applicant’s remarks filed on June 13, 2022.
	As discussed above, the amendment does not appear to overcome the teachings of Katayama in view of Miller and Applicant has not sufficiently overcome the prima facie obviousness rejection to such.  Therefore claims 11, 13-15 and 17-20 remain rejected.
	Applicant may overcome this rejection by amending claim 11 to include the language of claim 1 with respect to the portion of the cover portion that contacts the sealant is formed of a single planar piece and further to deform the sealant from a height greater than h to the uniform height.
Allowable Subject Matter
Claims 1, 3-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the electric vehicle battery enclosure comprising a base portion, cover portion and a sealant configured to create a bond between the base portion and the cover portion around an entire perimeter of the enclosure and to seal the enclosure based on a uniform height of the sealant around the perimeter of the enclosure, wherein the cover portion includes two or more tabs extending from a perimeter of the cover portion, a portion of the cover portion that contacts the sealant is formed as a single planar piece and is farther from the base portion than each of the two or more tabs of the cover portion by a distance h, and the portion of the cover portion is configured to deform the sealant from a height greater than h to the uniform height.
The Examiner agrees with Applicant’s arguments to Katayama in view of Miller.  Notably, the cover portion of Katayama which contacts the sealant is not a single planar piece as now claimed.  The structure of Katayama is not a single planar piece which contacts the sealant but rather a recessed or groove feature in the cover which receives the sealant therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2015/0255764 and 2019/0081297 each disclose sealing a lid to a tray of a battery enclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725